

113 S2951 IS: Veterans Dignified Burial Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2951IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs is informed
			 of the interment of deceased veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans Dignified Burial Act.2.Information concerning scheduled interments of veterans(a)In generalChapter 24 of title 38, United States Code, is amended by adding at the end the following new
			 section:2415.Information concerning scheduled interments(a)Scheduled interment(1)At the same time that the Secretary confirms to a covered entity the veteran status of a deceased
			 veteran in the custody of the covered entity, the Secretary shall request
			 from the covered entity the specific date of the scheduled interment of
			 the deceased veteran.(2)During each 30-day period following the date of a
			 request made under paragraph (1) concerning a deceased veteran, the
			 Secretary shall repeat such request until the date on which
			 the covered entity confirms to the Secretary that the deceased veteran has
			 been interred.(b)Annual report(1)Not later than January 31 of each year, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’
			 Affairs of the House of Representatives a report on
			 deceased veterans who were interred after the 30-day period following the
			 date on which the Secretary made a request under subsection (a).(2)Each report submitted under paragraph (1) shall include the following:(A)During the year prior to the year in which the report is submitted, the number of deceased veterans
			 who were not interred during the period described in paragraph (1),
			 including the covered entity
			 that had custody of each deceased veteran.(B)The number of such deceased veterans who, as of the date of the report, are not yet interred,
			 including the covered entity that has custody of each deceased veteran.(c)Covered entity definedIn this section, the term covered entity means a local medical examiner, funeral director, county service group, or other similar entity..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 2414 the following new item:2415. Information concerning scheduled interments..